Swepston, Justice
(dissenting).
This case comes to us on direct appeal after a bearing on bill and answer. My construction of tbe pleadings differs materially from that of tbe majority view.
Tbe bill in this case alleges that tbe complainant Platt is a non-union barber and that for several months tbe defendant Union has been trying to force him to join tbe. local Barbers’ Union and raise tbe prices of bis bartering services but that be is not willing to do either one and has refused to do so; that last fall and winter tbe defendant Union had one and two pickets walking back and forth on tbe sidewalk in front of bis combination home and shop, carrying signs, “This shop is unfair to tbe Barters’ Union;” that there is no strike or other known cause for their acts except to force him to comply with their wishes; that tbe sole purpose is to intimidate, coerce and force complainant to comply with their *351will and that lie will suffer great loss, damages and injury if they are not restrained.
Further, that the Union through its officers and members have prevailed upon the Memphis Linen Supply Company to refuse to deliver necessary laundry and barber supplies to him in an effort to hurt his business, and to that end they have threatened not to patronize said Linen Supply Company and to withdraw all their business therefrom.
The answer denied that the Union or any of its officers have been trying to force complainant to join the Union. It is admitted that for a time last fall the Union placed pickets on the sidewalk as alleged but deny that the sign read as alleged and state that the sign read, “This shop does not employ union barbers.” It is denied that the Union had more than one picket at a time in front of the place of business, or that said picketing was continuous but only occurred from May 7 to May 11, 1956, and on May 19,1956. It is further denied that they have sought to force complainant to join the Union but have only sought to have the complainant and the three barbers, whom he employs, to observe the minimum standards provided for in the contracts between defendant Union and competitors of complainant; they deny that the Union had ever insisted that complainant employ union barbers or that he discharge any of his present employees and deny that they have ever insisted upon any of his said employees joining the Union.
It appears from the bill and the answer that the respective prices charged by the complainant are less than the prices charged by the Union shops.
*352The answer denies that the Union through its officers or members have prevailed upon the Linen Supply Company to refuse to do business with the complainant.
Since this hearing was on bill and answer the statements of fact in the answer must be taken as true.
This is another case of so-called ‘ ‘ stranger picketing, ’ ’ as in another case that is Pruitt v. Lambert, 201 Tenn. 291, 298 S.W.2d 795. The Chancellor was of opinion that the injunction should issue for the reason that, as he viewed the matter, the Supreme Court has felt compelled to back away from its “tenuous” holding in A. F. of L. v. Swing, 312 U.S. 321, 61 S.Ct. 568, 85 L.Ed. 855, wherein the Court declared unequivocally that peaceful picketing was no more than the exercise of free speech guaranteed by the Constitution of the United States and that the same could not be enjoined. The basis of his view was predicated on the decisions in Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 498, 69 S.Ct. 684, 93 L.Ed. 834, and the other cases cited in the opinion in the above referred to Pruitt v. Lambert case. He quoted copiously from Chucales v. Royalty, 1955, 164 Ohio St. 214, 129 N.E. 2d 823, 826, which opinion cites all of the cases above referred to and many more.
. He was further of the opinion that our cases of Rowe Transfer & Storage Co. v. International Brotherhood, 186 Tenn. 265, 209 S.W.2d 35; and Watson Co. v. Wilson, 187 Tenn. 402, 215 S.W.d 801, declined to follow our case of Lyle v. Local No. 452, Amalgamated Meat Cutters & Butchers, 1939, 174 Tenn. 222, 124 S.W.2d 701, because the Court felt constrained to bow to the superior force of the Swing decision, while not retreating from the dee-*353laration of tlie law and public policy of Tennessee, as stated in the Lyle case.
He concluded, therefore, that the superior force being eliminated, the law and public policy of the State of Tennessee is that which is declared by this Court in the Lyle case.
With deference to the able Chancellor I am not able to go all the way on this view which he entertains. While it is conceded by both counsel in this case and so stated by another able lawyer, the Honorable Thorlow Smoot, whose article appeared in the September issue of the American Bar Journal, that picketing may be enjoined if the objective of the picketing is held by a State Court to be against the policy of the State, either as shown by a statute or as determined by that Court, yet it must be remembered that the State policy as declared by statute or common law must itself not be violative of the Federal Constitution. Hence, if we say that peaceful picketing under the Swing and the Thornhill [Thornhill v. State of Alabama, 310 U.S. 88, 60 S.Ct. 736, 84 L.Ed. 1093] cases is but the right of free speech, and no case has held otherwise since those two cases were decided, then we cannot say that strictly peaceful picketing by strangers can be enjoined because of' the public policy formerly announced in the Lyle v. Local No. 452, Amalgamated Meat Cutters & Butchers case.
Accordingly, it seems to me that as the instant case is presented on the bill and answer it presents a simple case of peaceful picketing for advertising or persuasive purposes just as was the-situation in Watson Co. v. Wilson, supra, and that the Chancellor was in error in issuing the injunction in this case.